Case: 21-50393      Document: 00516303510         Page: 1     Date Filed: 05/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 2, 2022
                                  No. 21-50393                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Luis Barron-Rivera,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:21-CR-29-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Luis Barron-Rivera has moved
   for leave to withdraw and has filed a brief and supplemental brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Barron-Rivera has not filed a response.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50393     Document: 00516303510         Page: 2   Date Filed: 05/02/2022




                                  No. 21-50393


   We have reviewed counsel’s briefs and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2